Title: Thomas Jefferson to David Bailie Warden, 12 May 1811
From: Jefferson, Thomas
To: Warden, David Bailie


          
            Monticello May 12. 11.
          
           Th: Jefferson salutes mr Warden with esteem & respect and prays him to take charge of the inclosed for Gen. Kosciusko. it covers the 2d of a bill of exchange, the 1st of which is remitted him through mr Barlow, to multiply the chances of one of them getting safe to him through the accidents impending by sea & land. he repeats his wishes for a pleasant voyage to mr Warden.
        